          Case 7:20-cv-03486-PMH Document 51 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL MAROM,
                           Plaintiff,                        ORDER

                     -against-                               20-CV-03486 (PMH)
TOWN OF GREENBURGH, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         During the Initial Pretrial Conference held today, Plaintiff advised that Defendant Audrey

Pierot was not intended to be named as a Defendant in this action. Based upon Plaintiff’s

representations on the record, the Clerk of the Court is respectfully directed to dismiss Defendant

Pierot from this action.

                                                  SO ORDERED:

Dated:     White Plains, New York
           April 7, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
